—In a proceeding pursuant to CPLR article 78, the petitioners appeal from so much of a judgment of the Supreme Court, Nassau County (Davis, J.), dated August 17, 1998, as dismissed that part of their petition which was to enjoin the American Arbitration Association from administering certain future claims under its Supplementary Uninsured Motorist rules.
*631Ordered that the judgment is affirmed insofar as appealed from, with costs.
As the Supreme Court correctly observed, the petitioners’ demand for relief premised upon the occurrence of future events which may or may not come to pass must be dismissed as speculative and premature, as there is no actual controversy between genuine disputants with a stake in the outcome (see, e.g., Church of St. Paul & St. Andrew v Barwick, 67 NY2d 510, cert denied 479 US 985; American Ins. Assn. v Chu, 64 NY2d 379, cert denied 474 US 803; Matter of Fusco v Board of Educ., 185 AD2d 887; Tri-State Sol-Aire Corp. v County of Nassau, 156 AD2d 555; Matter of Jamaica Water Supply Co. v Public Serv. Commn., 152 AD2d 17; cf., Baglivi v Sise, 125 AD2d 284).
In view of the foregoing determination, we decline to address the remaining issues raised by the parties on this appeal. Altman, J. P., Goldstein, Florio and McGinity, JJ., concur.